t c memo united_states tax_court general dynamics corporation and subsidiaries petitioner v commissioner of internal revenue respondent general dynamics foreign sales corp petitioner v commissioner of internal revenue respondent docket nos filed date david c bohan richard t franch james m lynch philip a stoffregen francis j wirtz david d baier lawrence s schaner gregory s gallopoulos and debbie l berman for petitioners william h quealy jr alice m harbutte jeffrey a hatfield thomas c pliske and william t derick for respondent memorandum findings_of_fact and opinion gerber judge general dynamics corp and its consolidated subsidiaries gendyn docket no and its foreign_sales_corporation general dynamics foreign sales corp gendyn foreign docket no are the petitioners in these consolidated cases respondent determined corporate_income_tax deficiencies for gendyn in the amounts of dollar_figure and dollar_figure for its and taxable years respectively with respect to gendyn foreign respondent determined a dollar_figure corporate_income_tax deficiency for its taxable_year these cases are consolidated and related for purposes of briefing and opinion and the issues have been divided into two generalized categories domestic and foreign this opinion addresses the domestic issues involving gendyn the issues for our consideration here pertain to gendyn’s accounting methods for federal_income_tax purposes with respect to government contract numbered f33657-82-c-2034 contract or the parties agree that gendyn was entitled to use the completed_contract_method gendyn reported the income and related deductions based on the premise that its government see 108_tc_107 for foreign issues for purposes of this case references to the government are to the federal government as a party that contracted with petitioners we do not use the term government to refer to respondent contract was a 48-month contract multiyear for delivery of aircraft respondent determined that should be treated as four separate agreements each for the delivery of aircraft with respect to government contract numbered f33657-82-c- contract or gendyn allocated the income and expenses to multiyear contract so that contract was reported under the completed_contract_method for federal_income_tax purposes respondent determined that the income and expenses from were not part of the completed contract reporting for contract consequently respondent also determined that contract should have been separately accounted for under the accrual_method of accounting findings of fact3 gendyn was incorporated on date and at all relevant times was the common parent of a group of corporations that filed consolidated corporate federal_income_tax returns at the time the petitions were filed in these cases gendyn's and gendyn foreign's principal places of business were in falls church virginia gendyn engineered developed and manufactured various products for the u s government and to a lesser extent foreign governments including military aircraft missiles gun systems space systems tanks submarines and electronics and the parties’ stipulation of facts and exhibits are incorporated by this reference produced and or provided other miscellaneous goods and services gendyn was also involved in other business activities including the design engineering and manufacture of commercial aircraft the mining of coal lime limestone sand and gravel the manufacture and sale of ready-mix concrete concrete pipe and other building products production of commercial aircraft subassemblies the design engineering and manufacture of commercial space launch vehicles and shipbuilding gendyn for the taxable years through concerning the contracts under consideration used the completed_contract_method ccm for reporting federal_income_tax and the percentage_of_completion_method for its financial_accounting purposes in gendyn applied to respondent for permission to change its accounting_method to the completed_contract_method for reporting income from its long-term_contracts for all of its divisions gendyn advised respondent that ccm would not be used for financial reporting purposes in respondent approved gendyn's use of ccm for all its long-term_contracts during an internal_revenue_service examining agent challenged gendyn's use of ccm the agent submitted a request for a technical_advice_memorandum to respondent's national_office the agent argued inter alia that gendyn's use of ccm resulted in the unreasonable deferral of income in a technical_advice_memorandum released in the national_office rejected the agent's arguments and affirmed gendyn's permission to use ccm gendyn manufactured the f-16 a tactical military aircraft originally designed as a dog fighter the f-16 evolved into a multirole aircraft capable of performing air-to-air combat air defense and air-to-ground missions in all types of conditions in date the air force issued a request for proposal rfp for the development of a prototype aircraft designated the light weight fighter in date the air force selected two aerospace companies northrop corp and gendyn to develop competing prototypes following a fly off of the two prototypes on date the air force awarded gendyn contract numbered f33657-75-c-0310 contract for the full- scale development of what ultimately became the f-16 the contract required gendyn to complete development of the f-16 and to build several developmental aircraft which differed considerably from the prototype the contract also granted the air force options to procure production f-16's as opposed to the developmental versions for the program years and as well as a separate option to purchase f-16's for foreign governments the first developmental aircraft flew in date and the first production version flew and was delivered during from the time the air force selected gendyn through the air force purchased more than f-16's at the time that the f-16 was being developed the air force was also developing a significant variety of new weapons and avionics systems including missiles infrared navigation and targeting equipment and advanced countermeasures during and gendyn and the air force jointly developed a plan for the systematic phased integration of new technologies into the f-16 this plan was known as the multinational staged improvement program or msip msip was designed to be implemented in three stages the first_phase involved the redesign of the aircraft's structure wiring and cooling systems to accommodate new navigation targeting and other systems in the second_phase gendyn would introduce entirely new computers environmental control systems pilot-vehicle interface systems and avionics systems and would make other changes in anticipation of various new weapons and sensors which were then under development in the final phase gendyn would introduce the remaining new systems as they became available msip was originally authorized under the first f-16 contract the contract and after date it was continued under contract msip was made part of a separate contract primarily to delineate it from the production contracts ie contract and developmental work while the air force and gendyn were planning the technological evolution of the f-16 they were also exploring ways to lower the future unit costs of the aircraft so as to make the enhanced versions more affordable one approach explored by the air force and gendyn was to use multiyear contracts a contract covering more than year rather than a series of single-year contracts from gendyn’s point of view single-year contracts provided little incentive to invest in capital equipment or otherwise attempt to reduce its costs additionally they did not allow gendyn to take advantage of quantity discounts in ordering materials from subcontractors and related suppliers finally gendyn found the single-year contract approach to be more expensive to negotiate and administer and it resulted in higher overhead costs per aircraft the air force however could not make a contractual commitment that transcended the government's fiscal_year because of the antideficiency act u s c sec_1341 formerly u s c sec_665 the antideficiency act prohibits the executive branch from obligating funds not yet appropriated by congress multiyear contracting is an exception to the full- funding_rule a multiyear contract enabled the government to provide for up to years of requirements without authorized full funding at the awarding of a contract with a multiyear contract the first year's requirement is usually funded in full but the ensuing years’ are not a multiyear contract commits the government to purchase the quantity of items specified in the contract the contractor commences work on the entire quantity not just the lesser quantity that has been fully funded so for example the contractor may commit to purchase sufficient quantities of parts from subcontractors to construct all of the contracted items even though the parts may not be utilized until several years later the government may cancel or terminate a multiyear contract if funds are not appropriated by congress or the contracting department or agency no longer requires the item being procured if a multiyear contract is canceled the contractor may attempt to recover certain of its incurred costs plus a reasonable profit not to exceed a specified cancellation ceiling the provisions governing cancellation are unique to multiyear contracts no other form of government contract may be canceled the government may cancel a portion of a multiyear contract only on the first day of each successive fiscal_year encompassed within the contract any cancellation applies to all remaining years in the canceled contract in the second half of the air force assembled a task force to study the potential benefits of multiyear contracting for the f-16 based upon its analysis it was estimated that the air force could save approximately percent per aircraft by procuring the f-16 through one or more multiyear contracts as opposed to using the annual contracting approach the air force asked gendyn to analyze the savings potential by using multiyear contracts gendyn surveyed its subcontractors and suppliers to determine whether and by how much it could negotiate lower prices for larger buys and higher production rates gendyn also evaluated potential savings in the areas of labor and overhead gendyn and the air force anticipated that multiyear contracting would enable gendyn to lower its material cost and result in labor cost savings overhead cost savings were expected and gendyn and the air force anticipated other_benefits from a multiyear procurement of f-16's both gendyn and the air force had significant business purposes for entering into a multiyear contract instead of the single-year contracts to which they were then committed under the military regulations governing multiyear contracts sole source contracts may be awarded if a government department can demonstrate certain benefits and conditions in order to meet the regulations the air force on date issued a notice inviting gendyn to submit comparative alternate proposals for the production of f-16 aircraft applying either to a series of annual-buy contracts or a multiyear contract gendyn responded to the rfp on date in its comparative price proposals gendyn priced the aircraft using a variety of assumptions as requested in the rfp gendyn submitted a firm price for all aircraft to be delivered at the rate of per month assuming on the one hand a single multiyear contract spanning program years and on the other hand a series of annual buys gendyn also submitted comparative price proposals for a multiyear contract and a series of annual procurements assuming a delivery rate of per month gendyn's comparative price proposals demonstrated that the price for the aircraft would be significantly lower if purchased under a multiyear contract rather than under a series of annual buys savings would inure whether the delivery rate was assumed to be or aircraft per month assuming a delivery rate of per month gendyn estimated cost savings to the air force of approximately dollar_figure million or percent of the total_contract_price from its point of view gendyn was unwilling to commit to a single program-year contract and fixed-price options for program years because that would have exposed gendyn to all of the risks of cost overruns in prior program years while allowing gendyn none of the potential rewards of cost underruns gendyn believed that if costs were overrun the air force would exercise the options at the predetermined price and thus avoid having to share in the overrun and that if the costs were underrun the air force would decline to exercise the options and simply negotiate new lower prices for subsequent program years in this regard the air force generally would determine whether lower prices could be negotiated the air force by reviewing gendyn's fort worth operation confirmed that there would be savings in a multiyear approach based in part on the information it received in response to the rfp the air force submitted a justification package to congress in october of as required under the multiyear legislation late in the air force decided it wished to purchase the aircraft through a multiyear procurement at that time however congress had not yet authorized the air force to proceed in that manner in addition congress had not amended the multiyear legislation to increase the maximum allowable cancellation ceiling to an amount above dollar_figure million a change that was necessary to permit multiyear contracting for large contracts while awaiting congressional action to increase the maximum allowable cancellation ceiling on date gendyn and the air force entered into the 480-aircraft agreement contract contract concerned the production of f-16 aircraft in each of the program years contract was subjected to numerous modifications although it provided for aircraft to be delivered at a rate of per program year gendyn was authorized to perform work leading to the delivery of all aircraft initially money for the first year's production was appropriated along with funding for long-lead items and economic order quantity eoq for all fiscal years including the and program years long-lead items consist of parts or components required to protect future delivery schedules even beyond the year of procurement eoq items are parts and components that a contractor may procure in sufficient volume to obtain quantity discounts eoq is a concept that is unique to multiyear contracting in certain types of government contracting after a contract has been awarded and work commenced prices may be ultimately negotiated by a process known as definitization definitization of the air force's price for the f-16's was to be accomplished with respect to all aircraft contract identified the items required to be delivered by use of contract line item numbers or clin’s clin’s in the broadest of terms describe the part or item under contract for example clin 0002ac contains the following each - usaf fy83 f-16c aircraft other clin’s in contract required gendyn among other requirements to incorporate engineering changes in the aircraft furnish training equipment and incorporate engineering changes in such equipment provide support equipment and incorporate engineering changes in such equipment furnish retrofit kits and alternate mission equipment generate a variety of test and other data and provide repair services for certain government-furnished equipment contract in clin also provides that the deliverables identified in the other clin’s are neither priced nor funded nor is the government under any obligation to subsequently acquire said items contract in addition to the clin’s contains about pages of clauses that define the terms and conditions under which gendyn would manufacture and deliver the aircraft included in the subject matter of these clauses among other items are requirements and terms for eoq contracts change proposals rights in data definitization etc in essence therefore contract was a basic multiyear agreement between the air force and gendyn under which gendyn was expressly authorized to begin work on the delivery of aircraft including the ability for eoq and long-lead items in response to the agreements reached with the air force gendyn's fort worth division began planning for the production of all aircraft including the exercise of options obtained from vendors to convert their annual subcontracts into multiyear subcontracts on date congress passed the fiscal_year department of defense authorization act u s c sec supp v which increased the cancellation ceiling applicable to multiyear contracts from dollar_figure million to dollar_figure million and expressly authorized the air force's multiyear procurement of f-16's this legislation significantly expanded the use of multiyear contracting for the procurement of large complex weapons systems gendyn and the air force moved quickly to modify contract to accommodate the multiyear procedure which in particular would encompass the increased cancellation ceiling this modification was embodied in modification p00002 poo which was executed on date poo provided the usaf fy83 thru fy85 economic order quantity effort from nov through jan is hereby amended to become the usaf fy82 thru fy85 program on a multiyear basis thru oct this modification p00002 supersedes the usaf fy82 long lead effort authorized on contract fy33657-78-c-0669 in its entirety in addition to memorializing congress' approval of the multiyear procurement of f-16's poo also transferred to contract dollar_figure million that had been obligated for the long- lead effort on the aircraft identified for the program year and obligated an additional dollar_figure million for long-lead and eoq items for all program years these amounts however were insufficient to fully fund the production of aircraft but were intended for eoq and long-lead items poo also contained the following language the contractor is authorized consistent with special provision h-77 entitled material commitment to incur labor material and other associated and allowable costs for any program year hereunder poo also added a cancellation of items provision unique to multiyear contracts which defines the rights and obligations of the air force and gendyn in the event the air force cancels its requirement for the items covered by the contract clause i-6 of contract permitted the air force to cancel for any program year that had not yet been fully funded in the event congress did not appropriate the necessary funds in the event that the air force canceled the contract gendyn was entitled to recover costs incurred on items concerning aircraft that were not yet fully funded gendyn was also entitled to recover specified amounts on the aircraft that were fully funded and would be ultimately completed and delivered to the air force after the contract cancellation in particular gendyn's cancellation claim could include i reasonable preproduction and other non- recurring costs incurred by the prime contractor or his subcontractors applicable to and which normally would be amortized in all items to be furnished under the multiyear requirements such as plant rearrangement special tooling preproduction engineering initial rework initial spoilage and pilot runs ii labor materials and other costs incurred by the contractor or its subcontractors for production of the cancelled items consistent with special provision h-77 entitled material commitment iii the reversionary cost impact on the non- cancelled items and iv a reasonable profit on such incurred costs reversionary cost impact would involve cost variations presumably increased cost to gendyn because of losing the benefit of volume discounts and labor savings in the event of cancellation not all of the costs identified in clause i-6 f would necessarily be recoverable only those costs that were allowable could be recovered and only in an amount that did not exceed the negotiated cancellation ceiling the cancellation ceiling agreed to in contract was less than the amount gendyn had originally estimated and proposed would be necessary to make itself financially whole in the event the program was canceled in addition to its right to cancel contract for lack of funding or because it no longer needed the aircraft the air force possessed the right which is standard and required in all government contracts to terminate the contract for convenience or for default in a termination for convenience the government orders a contractor to stop work for any or no reason at any time prior to the delivery of the last item required under the contract the contractor then submits a claim to recover its incurred costs plus a reasonable profit not all of the contractor's costs may be recoverable in a termination for default the government orders the contractor to halt work because the contractor has not complied with all of the material terms and conditions of the contract the government may then have a claim against the contractor to recover unliquidated advances and other contract damages as of the execution of poo contract remained undefinitized that is unpriced it was not until date that an agreement on price was reached and date that the agreement was formalized in an amendment to contract in late gendyn became aware that of the f-16 aircraft to be produced under contract were to be technologically advanced models accordingly gendyn submitted revised cost estimates consistent with the technological upgrades after a revision of the initial submission the air force accepted gendyn's proposal for negotiation the air force conducted extensive fact-finding with respect to the assumptions underlying gendyn's proposals for example the air force reviewed purchase orders accounting for at least percent of gendyn's material and subcontract costs to confirm their prices terms and conditions it also reviewed the learning curves on which gendyn's labor hour estimates were based to ensure that gendyn was performing and could continue to perform at the levels indicated in the proposal because contract was to be a fixed-price incentive firm-target contract the air force and gendyn did not negotiate the contract_price itself but instead negotiated the formula by which the final price would be determined upon completion of the contract specifically the air force and gendyn agreed upon the target cost target profit target price ceiling price and sharing ratio to be included in the contract target cost is the negotiated estimated cost at completion target price is the target cost plus target profit the ceiling price is the maximum amount the government is required to pay under a contract regardless of the contractor's costs the sharing ratio is the negotiated percentage by which the government and the contractor split target cost overruns or underruns in negotiating the profit rate to be applied to contract the weighted guideline method was used this was a method used prior to multiyear contracts and gendyn and the air force recognized that the maximum weighting permitted should be used to account for risks they believed would be inherent in multiyear contracting which at that time was a unique approach for federal government contracting using the maximum weighting allowed by department of defense regulations to arrive at the target profit gendyn and the air force agreed to the following contract values target cost target profit and target price of dollar_figure dollar_figure and dollar_figure respectively the agreed ceiling price was dollar_figure the sharing ratio was to be gendyn percent and air force percent respectively the actual price that gendyn would receive under contract would ultimately be determined at the time the contract was completed it would be based upon a comparison of gendyn's actual cost with the negotiated target cost if actual cost was lower than the target cost then gendyn would receive its total final cost plus the target profit plu sec_40 percent of the difference between actual cost and target cost if the actual cost was higher than the target cost gendyn would receive its total final costs and target profit le sec_40 percent of the difference between actual and target cost under no circumstances would gendyn receive an amount greater than the ceiling price regardless of its actual cost the negotiated target cost ceiling price and sharing ratio implicitly defined an amount above which gendyn bore percent of all additional cost above this point called the point of total cost assumption gendyn's profit declined dollar-for-dollar with every dollar of additional cost the negotiated contract values and the formula by which the final contract_price would be determined were set out in the incentive price revision clause which was added to contract by modification p00080 poo dated date consequently a single target cost target price ceiling price and sharing ratio were established for the entire quantity of aircraft the final price for the aircraft delivered pursuant to contract was to be determined upon the delivery of the last aircraft based upon a comparison of gendyn's total costs with the contract's target cost contract did not prescribe a mechanism by which price and profit could be separately computed for any program year as of the beginning of a final price determination had not been made for contract and related modifications such modifications to contract contained separate prices for each of the clin’s that identified for billing purposes the quantities and models of f-16 aircraft required for each program year clin prices were adjusted by program year from time to time based upon comparisons of gendyn's actual costs with the contract's target cost these billing price adjustments were sometimes retroactive that is they changed the billing price of aircraft already delivered although the air force and gendyn had negotiated a single pricing arrangement covering all aircraft it was necessary for the proposed costs to be individually broken out by program year for traceability and funding reasons it was also necessary to evaluate and negotiate amounts for each fiscal_year in the same manner the f-16 aircraft procured under contract were manufactured by gendyn's fort worth division in a government-owned contractor-operated manufacturing_facility in fort worth texas at the height of production approximately big_number gendyn employees worked on the f-16 program including more than big_number engineers gendyn manufactured a total of aircraft under contract and subsequent modifications the plu sec_54 aircraft acquired by the government through the exercise of the options that were added to contract by poo the aircraft were continuously produced and delivered without any inter-program year interruptions some f-16's were delivered prior to or simultaneously with f-16's identified for earlier program years there was no fixed model or type of f-16 and gendyn did not maintain an inventory of unsold aircraft the f-16 aircraft were to be constructed on an ongoing basis pursuant to the specifications required by the contract and set by the air force the manufacture of f-16's under multiyear contracting was a complex process from the procurement of long-lead items through final assembly and testing it took gendyn to years to build the first aircraft fabrication and assembly took approximately months at least year before the first aircraft could be built gendyn had to establish the production configuration from which it would develop the drawings and bills of materials the plant then had to develop and test the production tools and otherwise complete production planning gendyn would then issue purchase orders for the major subsystems and components including radars computers screens and sensors gendyn would then purchase the raw materials eg aluminum necessary to fabricate the different parts of the aircraft the aircraft were fabricated using a modular approach on a production line nearly mile long pieces of the airframe including the forward fuselage inlet center fuselage aft fuselage stabilizing tail assembly and wings were designed and fabricated separately and then joined together on the line some of the key subsystems incorporated in the f-16 were developed and produced by gendyn itself other subsystems were procured from vendors and subcontractors approximately components were provided by the air force as government-furnished equipment gendyn was generally responsible for integrating all of the various subsystems into the f-16 while guaranteeing that the aircraft performed according to specification gendyn could procure equipment for the f-16 only from suppliers that had been qualified by the air force the process by which a supplier becomes qualified is difficult and time-consuming usually lasting about years under contract gendyn bore the risk that a subcontractor would go out of business or default on its subcontract if a single-source subcontractor defaulted due to technological difficulties or otherwise gendyn would be required to absorb the time and expense of qualifying an alternative source of supply without any relief from the price and schedule provisions of contract to meet its delivery schedule with the air force gendyn had to coordinate the production and delivery schedules of all of its suppliers and subcontractors due to the extensive coproduction of various components the f-16 program under multiyear i became the most complicated aircraft assembly and production program ever undertaken notwithstanding that gendyn had manufactured f-16's before numerous problems arose during the performance of the multiyear contract many of which were entirely unforeseen in late date just months after gendyn began delivering aircraft under the multiyear contract cracks began appearing in a critical structural element of the airframe known as the bulkhead so designated because it is located inches from the nose of the aircraft the bulkhead is a large aluminum ring that encircles the aircraft's engine and supports the engine's weight thrust and torque the bulkhead also bears some of the loads created by the tail wing and the fuel tanks and the cracks could expand with catastrophic consequences when the cracks appeared the air force began to inspect the aircraft following every hours of flight time to ensure the cracks had not reached a critical length the air force issued a notice_of_deficiency to gendyn and began withholding progress payments after extensive engineering analysis gendyn developed a new design for the bulkhead which gendyn believed would prevent the cracking developing this solution took more than year much longer than gendyn expected minor problems in performance were common and most aircraft delivered to the air force under contract were accepted with deviations from and waivers of various aspects of the aircraft's specification depending upon the nature and seriousness of the deviation the air force might accept or refuse a nonconforming aircraft in some cases the air force would accept the aircraft but withhold some portion of the consideration due gendyn until the deviation was cured in other cases the air force would accept the aircraft as is but require an adjustment of the price throughout the performance of contract the f-16 underwent significant technological evolution aircraft manufactured later in time included the incorporation of systems and features that were not available on earlier aircraft to distinguish aircraft with different capabilities and configurations gendyn designated each f-16 as belonging to a particular block the first production f-16's belonged to block the higher the block number the newer and more sophisticated the aircraft design changes within a block of f-16's sometimes resulted in the designation of miniblocks even within miniblocks however few f-16's perhaps only two or three were virtually identical the aircraft sold to the air force under contract belonged to block sec_15 sec_25 and sec_30 in block gendyn redesigned certain components of the f-16 to accept the advanced electronics and avionics systems that were then being developed under msip the changes that were introduced in block were so significant that aircraft manufactured as part of the immediately preceding block could not be upgraded to the block capability one of the major changes in block was a redesign of the f-16's wiring and cooling systems to support a new more advanced radar system that was still under development another change in the block aircraft was the introduction of inlet hard points which are used to hang weapons and sensors the inlet hard points were necessary for a low-altitude nighttime infrared navigation and targeting system that was under development additionally the size of the horizontal tail was increased by percent on block aircraft the larger tail not only changed the aircraft's aerodynamics it also required the addition of a counterweight to the front of the aircraft the transition from block to the next production block block was substantial the block aircraft carried advanced computers sensors and interface systems these systems were developed under contract among the systems introduced and implemented in block were the an apg-68 fire control radar which could detect low-flying targets provide high-resolution ground maps track moving airborne and ground vehicles and provide ranging data for more accurate weapons delivery multifunction display set which included two video monitors displaying a wide array of information that previously had been supplied on separate displays data transfer equipment used by pilots to load navigation target threat and mission data into the aircraft's onboard computer communication navigation identification system which essentially encompassed a control panel and data entry display a data entry electronics unit and backup and auxiliary panels replacing individual control panels combined altitude radar altimeter system for improved weapons delivery and low-altitude terrain avoidance enhanced fire control computer that managed fire control and other functions and advanced stores management subsystem that performed the inventory logic and control status monitoring and release and jettison functions for the f-16's external weapon stores the costs of developing the new systems were charged to the msip contract and not to contract contract 2034's profitability was affected by the success of gendyn's development efforts under msip contract because contract did not permit gendyn relief from delay or change in price in the event gendyn encountered technological problems under msip gendyn encountered numerous technological challenges in developing and building the block aircraft contract required gendyn to have new software ready in time for it to be tested and installed on the first of the block aircraft gendyn failed to complete the software on time and in date the air force withheld progress payments on contract from gendyn by the time the software was finally completed in date gendyn had to retrofit the software into completed f-16's at gendyn's expense the air force delegated the day-to-day responsibilities for administering contract to an administrative contracting officer aco who was stationed at the plant in fort worth texas the aco was the air force representative primarily responsible for enforcing the terms and conditions of the multiyear contract the aco administered contract as a single contract for the manufacture and delivery of aircraft over a period of years the aco approved rejected or deferred gendyn's requests for progress payments for work performed progress payments to a contractor are advances against the contract_price based upon the contractor's incurred costs progress payments are essentially loans that remain repayable to the government unless and until they are liquidated in exchange for the government's acceptance of a portion of the contractor's performance under the contract gendyn submitted requests for progress payments on a monthly basis using an official air force form in accord with the requirements of the form gendyn reported all of its costs not broken down by program year under the entire contract the only estimate requested on the form and provided by gendyn was an estimate of the total cost of completing all aircraft pursuant to contract based on his determination that gendyn was underrunning or overrunning the contract the aco could also adjust the liquidation rate that applied to progress payments the air force liquidated progress payments using a single liquidation rate not separate rates by program year contract required gendyn to furnish the aco with certain periodic reports including a quarterly limitation of payment report which contained information regarding gendyn's performance under the entire contract as well as information pertaining to each program year information pertaining to individual program years was requested and used in connection with the available funding another report that gendyn was required to submit on a monthly basis was the cost performance report or cpr which tracked gendyn's projected cost at completion versus target costs for each program year to derive program year cost estimates for the cpr’s gendyn broke down by program year its estimate of the total cost the cost estimate for program year was on the basis that aircraft in the other program years would be manufactured cpr’s were not audited by the defense contract audit agency monthly contract profit estimates could become inaccurate due to later occurring events not known at the time of the estimate gendyn also submitted on a monthly basis a contract_cost and profit summary or ccps the ccps was derived from and contained information similar to the cpr thus the ccps like the cpr included breakdowns of gendyn's estimated costs by program year gendyn's program office used the ccps as one means of assessing how well gendyn was performing on its contracts the ccps was not used however for financial reporting purposes the air force used the cpr’s as program management tools not as accounting reports during the performance of multiyear i the indicated profit for each program year as reflected on the ccps reports varied under ccm gendyn treated contract as a single long- term contract gendyn reported all of its taxable_income for contract in its return for the year in which the last of the f-16's was delivered contract was negotiated and entered into on date separate and apart from contract contract sec_2038 and sec_2034 were not related as to the pricing in each contract contract was a firm fixed-price incentive contract under which petitioner was to provide engineering services in connection with the f-16 aircraft contract services were set forth in eight clin’s and each clin was further separated into numerous individually priced sub-clin items to in part enable petitioner to receive interim progress payments upon completion of sub-clin’s there were business purposes for treating contract separately from contract and they were separately funded the subject of contract was research design and development of new systems for the f-16 aircraft the new technology was first developed and perfected under contract and then integrated into the contract aircraft production petitioner claimed the income and deductions in connection with contract under ccm respondent determined that contract did not qualify for ccm reporting for federal_income_tax purposes contract is not a long term contract that would qualify for ccm reporting of income and deductions for federal_income_tax purposes the relationship between contract and contract does not qualify contract income and deductions to be reported under ccm opinion i should contract be severed into four separate contracts for reporting gendyn’s profit from the production of aircraft the primary controversy requires us to interpret certain completed contract regulations under section and to find facts concerning gendyn’s production of f-16 fighter aircraft the parties' disagreement arises from respondent's determination that contract covering program years should be severed section references unless otherwise noted are to the internal_revenue_code as amended and in effect for the years under consideration rule references are to this court's rules_of_practice and procedure the questions raised in this opinion have been largely obviated by the enactment of sec_460 added by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 which with limited exceptions prohibits the use of the completed_contract_method for the federal tax reporting of income and deductions of long-term_contracts under sec_460 most taxpayers especially those as large as gendyn are limited to certain prescribed forms of the percentage_of_completion_method for long-term_contracts entered into after date the contracts under consideration were entered into prior to the effective date of sec_460 we note that gendyn used the percentage completion method for its financial reporting of long- term contracts for the periods under consideration and treated as four separate 1-year contracts contract is a 4-program-year agreement between gendyn petitioner and the air force to produce aircraft the first year was and aircraft were produced continuously through when petitioner delivered the 480th aircraft petitioner under ccm reported the income expenses and profit attributable to all aircraft for the tax_year respondent by determining that the contract should be severed into four annually reportable parts of aircraft caused certain amounts of profit allocated by respondent to be moved from the year reported to and the tax years before the court respondent agrees that petitioner is entitled to use ccm for contract respondent also agrees that contract is a long-term_contract for purposes of applying ccm respondent determined that should be treated as four separate long-term_contracts for purposes of applying ccm in this regard respondent points out that the central focus of our inquiry should be whether there has been an abuse of respondent's each program-year's aircraft were being delivered about years after the contract inception ie program-year aircraft were delivered about per month during etc respondent's determination in addition to accelerating the time when petitioner's profits would be reported also results in a larger tax_liability due to a differential in the maximum corporate tax_rate between the reporting year and the and tax years in which some of the profit would be reportable due to any severance the maximum rate wa sec_34 percent for and percent for the and tax years discretion in requiring petitioner to segregate account for and report contract in four annualized segments petitioner does not dispute that the standard is one of abuse_of_discretion on brief however respondent couches the issue as follows w hether petitioner's regular_method of accounting is being improperly applied by petitioner to treat contract as a single agreement where the regulation expressly mandates the treatment of contract as several agreements so as to prevent the unreasonable deferral of recognition of income a method_of_accounting will only be deemed to result in a clear_reflection_of_income where it approximates the true economic impact of the taxpayer's transactions during the accounting_period 71_f3d_209 6th cir emphasis added respondent has to some extent mischaracterized the focus of this case there is no issue concerning whether petitioner improperly applied the completed_contract_method in that same vein petitioner did not structure contract to maximize any deferral inherent in the completed contact method the question here is not whether petitioner manipulated the completed_contract_method or attempted to abuse the methodology by its particular use broadly the question is whether petitioner has shown there was an abuse_of_discretion by respondent measured by the regulatory standards for severance this is not a question of whether four separate contracts were improperly aggregated by petitioner in the context of this case we are considering a 4-year contract that respondent determined should be severed into four reportable parts petitioner bears the burden_of_proof in this case rule a the regulations in question sec_1 e income_tax regs provide the commissioner with the ability to treat one agreement as several contracts for the purpose of clearly reflecting income respondent's authority in the context of these regulations is to be judged on an abuse_of_discretion standard 90_tc_341 that standard was described in sierracin as follows sec_446 and sec_1 e a and b income_tax regs vest respondent with broad discretion in determining whether a taxpayer’s contracts should be severed so as to clearly reflect income since the commissioner has ‘ m uch latitude for discretion ’ his interpretation of the statute's clear reflection standard ‘should not be interfered with unless clearly unlawful ’ 439_us_522 quoting 280_us_445 to overcome respondent's determination petitioner must establish that respondent was plainly arbitrary in severing petitioner's contracts see reco industries inc v commissioner t c pincite peninsula steel products equip co v commissioner t c pincite id fn ref omitted to prevail here petitioner must show that there was no adequate basis in law and or fact for respondent's determination ie that respondent's exercise of the regulatory discretion was arbitrary or capricious 102_tc_87 affd 71_f3d_209 6th cir a background--completed contract method the completed_contract_method of accounting for long-term_contracts first appeared in regulations issued under the revenue act of ch 40_stat_1057 in general this method has been described as peculiarly adapted to a business fulfilling contracts which lap over accounting periods where the ultimate gain_or_loss cannot be accurately determined until the completion of the contract 24_bta_626 revd on other grounds 92_f2d_825 3d cir 78_tc_1029 the method is designed to provide an alternative to the annual-accrual method_of_accounting for long- term contracts for which the ultimate profit or loss is not ascertainable until the contract is completed 791_f2d_906 fed cir 83_tc_912 the completed_contract_method ccm differs from the accrual_method in that accrued income and deductions are recognized in income when the contract is completed and not necessarily at the end of an annual_accounting_period fort pitt bridge works v commissioner supra respondent contends that petitioner's reporting of the entire profit in does not clearly reflect income because petitioner will be able to unreasonably defer for up to three years the recognition of substantial amounts of taxable_income that was realized upon the completion and delivery of each program year's requirements for aircraft the term clearly reflect income is not statutorily defined and generally_accepted_accounting_principles consistently applied usually will clearly reflect income for tax purposes see eg sec_1_446-1 c ii income_tax regs the commissioner however may reject a taxpayer’s method if it does not clearly reflect income and substitute a method that in the opinion of the commissioner does clearly reflect income 439_us_522 it is important to note in this case that respondent is not making the determination that ccm does not clearly reflect income but that ccm under the circumstances reported by petitioner does not clearly reflect income it should be further noted that petitioner’s income for each of the severed years would in any event not be reported until the last delivery of aircraft for that year even after considering respondent's severance determination inherent in ccm is delay or deferral of profit or loss beyond that permissible under annual accounting methodology that delay is permitted because in the setting of some long-term_contracts a taxpayer is unable to determine whether it has a profit or loss until the contract is completed ccm was not provided for by congress but instead was sanctioned by regulation ultimately in years subsequent to those before the court ccm was prohibited by congress for situations such as those under consideration if respondent's severance determination were sustained petitioner would not be required to report the income for the and contract years until the year the last aircraft for the program was delivered in the and tax years respectively petitioner reported contract as a single agreement for aircraft reported in that manner the unsevered profit would be reported after rather than years and the unsevered profit would be reported after rather than years and so on until the year for which the profit would be reported after years irrespective of whether contract had been severed although ccm permits reporting of income and expenses beyond the usual annual_accounting_period it is respondent's contention that the period of delay here is inherently too long to clearly reflect income there is no legal basis or factual predicate for such a per se or ipso facto result b the statute and regulations defining and governing the use of ccm as previously noted in limiting the use of ccm congress recognized that the use of that method permitted an extended period of deferral by long-term contractors for larger long- term contractors like petitioner congress did not attempt to place a limit on the number of accounting periods that could be deferred instead congress generally prohibited the use of ccm for long-term_contracts entered into after date smaller contractors those with average annual gross_receipts of less that dollar_figure million may use ccm for contracts expected to be completed within years see sec_460 these limitations however have no direct bearing on our evaluation of whether petitioner’s approach was correct and or whether respondent has been arbitrary or capricious for the taxable years under consideration sec_446 generally outlined the methods_of_accounting for federal tax purposes but it did not specifically address whether taxpayers could use ccm sec_1 income_tax regs however specifically permitted the reporting of income and expenses from long-term_contracts using ccm petitioner selected ccm and is afforded some latitude in selecting a method_of_accounting sec_1_446-1 income_tax regs provides it is recognized that no uniform method_of_accounting can be prescribed for all taxpayers each taxpayer shall adopt such forms and systems as are in his judgment best suited to his needs respondent does not question petitioner’s selection of ccm but determined that contract should be severed into four annualized reportable portions rules governing severance and aggregation of long-term_contracts were promulgated by the secretary and set forth in sec_1 e income_tax regsdollar_figure that regulation generally provides these regulations were modified pursuant to the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 sec of that act was titled modification of regulations on the completed_contract_method of accounting and directed the treasury to amend the regulations governing ccm to clarify among other things the rules governing severance and aggregation of long-term_contracts sec a in general --the secretary_of_the_treasury shall modify the income_tax regulations relating to accounting for long-term_contracts to-- clarify the time at which a contract is to be considered completed clarify when-- a one agreement will be treated as continued for the purpose of clearly reflecting income eg to prevent the unreasonable deferral of recognition of income or the premature recognition of loss it may be necessary in some instances for the commissioner either to treat one agreement as several contracts or to treat several agreements as one contract sec_1 e i a income_tax regs the regulation continues by providing criteria for severance or aggregation of contracts as follows whether an agreement should be so severed or several agreements so aggregated will depend on all the facts and circumstances such facts and circumstances may include whether there is separate delivery or separate acceptance of units representing a portion of the subject matter of the contract whether such units are independently priced whether there is no business_purpose for one agreement rather than several agreements or several agreements rather than one continued more than one contract and b two or more agreements will be treated as one contract and properly allocate all costs which directly benefit or are incurred by reason of the extended period long-term_contract activities of the taxpayer stat the tefra legislative_history contains the following comment congress believed that the prior rules relating to the completed_contract_method of accounting needed to be changed because the income of some taxpayers using that method_of_accounting was not being clearly reflected completion of contracts had been deferred for tax purposes by treating certain agreements as a single contract for several units rather than several contracts for single units even though each unit was delivered or accepted separately and had been separately and independently priced congress believed therefore that treasury should amend its regulations to prevent this inappropriate deferral of income staff of joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print agreement and such other factors as customary commercial practice the dealings between parties to the contract the nature of the subject matter of the contract the total number of units to be constructed manufactured or installed under the contract and the contemplated time between the completion of each unit sec_1 e ii income_tax regs s eparate delivery or separate acceptance of portions of long-term_contract items does not necessarily require severing sec_1 e iii income_tax regs sec_1 e iv income_tax regs explains the role of differing price arrangements one agreement may be severed or several agreements may be aggregated based upon the pricing formula of such agreements for example in the case of a multi-unit agreement for several similar items if the price to be paid for similar units is determined under different terms or formulas for example if some units are priced under a cost-plus incentive fee arrangement and later units are to be priced under a fixed-price arrangement then the difference in the pricing terms or formulas may indicate that the agreement should be treated as several contracts sec_1 e v income_tax regs provides an agreement generally will be treated as several contracts where there is no business_purpose for entering into one agreement rather than several agreements a factor which may evidence that no such business_purpose exists is that the agreement covers two or more subject matters none of which readily can be determined to be the primary subject matter of the contract such factor must be considered along with other factors indicating the presence or absence of business_purpose finally sec_1 e viii income_tax regs provides if the number of items to be supplied is increased as by the exercise of an option or the issuance of a change order the supplying of such additional items generally results in the agreement being changed into several agreements these regulations also include several examples that illustrate the regulatory language examples and of sec_1 e income_tax regs are of particular relevance to this case in sierracin corp v commissioner t c pincite we emphasized that the independent pricing factor should among the various facts and circumstances be given special emphasis example illustrates the independent pricing factor for purposes of aggregating two separate contracts and involves a shipbuilder on ccm who entered into two agreements at about the same time to construct two submarines of the same class the two agreements were the product of a single negotiation it was anticipated that because the shipbuilder had never constructed this class of submarine before the costs incurred in constructing the first submarine would be substantially greater than the costs incurred in constructing the second submarine which was to be delivered year after the first submarine it was pointed out in example that if the agreements are treated as separate contracts it is estimated that the first contract could result in little or no gain while the second contract would result in substantial profits it is unlikely that the shipbuilder would have entered into the contract to construct the first submarine for the price specified without entering into the contract to construct the second submarine in those circumstances example contains the conclusion that it may be necessary for the commissioner to aggregate the two agreements for purposes of applying the long-term_contract method example is a variation of example where year after the original contracts are signed the customer issues a change order providing for a third submarine of the same class to be constructed the portion of the total_contract_price attributable to the change order can reasonably be determined and a reasonable business person would have entered into the agreements to construct the first two submarines for the price specified without regard to whether a third submarine was added under example the change order for the third submarine is to be treated as a separate contract for purposes of applying the shipbuilder's ccm example also focuses on the independent pricing factor for its conclusion example emphasizes the importance of independent pricing as follows t a calendar_year taxpayer engaged in the business of manufacturing aircraft and related equipment enters into an agreement in with the b government to manufacture military aircraft for delivery in it is anticipated at the time the agreement is entered into that b may enter into an agreement with t for the production and sale of as many as of these aircraft over the next years in negotiating the price for the agreement b and t take into account the expected total cost of manufacturing the aircraft the risks and the opportunities associated with the agreement and all other factors that the parties consider relevant in such a manner that t would have entered into the agreement with the terms agreed upon whether or not t would actually enter into one or more additional production agreements however it is unlikely that t would have entered into the agreement but for the expectation that t and b would enter into additional production agreements in the aircraft are completed by t and accepted by b in t also enters into an agreement with b to manufacture aircraft of the same type for delivery in in negotiating the price for these aircraft b and t take into account the fact that the expected unit costs for this production of will be different than the unit costs of the aircraft completed in but also that the expected unit costs of this production of will be substantially higher than the costs of future production because the price awarded for each of the two agreements takes into account the expected total costs and the risks expected for each agreement standing alone the terms agreed upon for any one of the agreements are independent of the terms agreed upon for the other agreements under the facts of this example the two agreements may not be aggregated into one contract for purposes of applying t's long-term_contract method c discussion general respondent correctly points out that this is not a case where the court must decide whether use of a particular accounting_method does or does not clearly reflect income implicit in respondent's distinction is the basic principle that generally ccm is accepted for federal tax purposes as clearly reflecting income when used by qualified taxpayers it should be noted that ccm inherently permits delay in reporting income or loss beyond that permitted by annualized methods_of_accounting for federal tax purposes respondent agrees that petitioner is entitled to use ccm so the question here concerns whether in using ccm petitioner correctly reported its income and deductions from contract after the completion and delivery of the contracted-for units or whether profit should be segregated and reported on four separate occasions after the completion and delivery of units no question of law is presented and we focus on whether the facts and circumstances presented in this case are sufficient to carry petitioner’s burden of showing that respondent's exercise of regulatory discretion was arbitrary or capricious ie without sound basis in law and or fact can petitioner’s profit be reasonably estimated for each program year the regulations do not specifically require as a condition to severing a contract that the taxpayer’s profit for the severed period be determinable with reasonable accuracy the parties argue this point however as a threshold matter to the question that must precede any consideration of severance it should be noted however that the ability to reasonably compute the amount of profit or loss attributable to each annualized aircraft allocation does not mean that the profit or loss predicted for each severed year would ultimately result in that regard petitioner contends that its profits for a severed period were not reasonably determinable eg due to the interdependent pricing under the multiyear contract petitioner could experience a per-aircraft profit as of for the aircraft from the program year completed in but after delivery of the 480th aircraft petitioner could ultimately experience a per- aircraft loss for all aircraft including the batch completed in the parties disagree about whether a reasonably accurate annual determination of petitioner’s contract profit or loss could be accomplished respondent contends that petitioner was able to determine each program year's income and expenses with reasonable certainty respondent argues that petitioner was able to do this for financial_accounting purposes and to satisfy the government's reporting requirements and that the government made payments to petitioner without hold-backs or reservations to secure future performance petitioner contends that respondent's premise is factually incorrect and even if its profits could be determined by program year with reasonable certainty that factor would not bar its use of ccm and or serve as a reason necessitating severance of contract we agree with petitioner that the ability to calculate profit for a period with reasonable certainty does not per se mandate that the period be severeddollar_figure on the other hand if for example petitioner is able to calculate the profit or income attributable to each aircraft would it then be appropriate to sever contract into reportable units obviously that is only a threshold factor and not determinative of whether severance should be applied it would be difficult to sever a contract if profit for the severed period was not determinable with reasonable certainty the annualized amounts of income respondent determined in the notice_of_deficiency are based on or in reference to the projected profit for each program year reflected in the contract_cost and profit summaries ccps’s prepared by petitioner on date and respectively ccps’s were not used to determine petitioner’s profit with respect to contract either for tax or for financial_accounting purposesdollar_figure ccps’s were derived from and contained essentially the same information as the cost performance reports cpr’s required to be provided to the air force the air force used the cpr’s as program management tools not as accounting reports there was testimony to the effect that the cpr’s could not be used as cost pricing data for negotiating subsequent contracts because the cpr’s were not sufficiently accurate to be certified under the truth in negotiations act publaw_87_653 76_stat_528 significantly all progress payments made under contract petitioner used the percentage completion method for financial_accounting purposes under that method the gross_income recognizable from long-term_contracts is that proportion which corresponds to the percentage of the total contract completed during the taxable_period accordingly petitioner’s financial income reported on the percentage completion method would not comport with an annualized version of ccm as determined by respondent as previously noted the percentage completion method is mandatory for petitioner’s reporting of its long-term_contracts entered into after the tax_year during the years under consideration however respondent concedes that petitioner is entitled to use ccm related to costs incurred on the entire contract and were not broken out by program year petitioner was able to annualize its costs and receipts for reporting to the air force this reporting may have been used as the basis for annual government appropriations progress payments and other administrative purposes underlying contract petitioner however did not calculate or report its profit by segregating aircraft into any form of annualized configuration it is important to understand that irrespective of its annualized reporting of costs and receipts to the air force for administrative contract purposes petitioner’s profit or loss from contract was interdependent and depended on the receipts and costs for all deliverable units the annualized income for aircraft is more easily and reasonably computed retrospectively ie after delivery of all aircraft under contract the estimation of the profit or loss for aircraft becomes less accurate and hence less reasonable the more that it precedes the delivery of the 480th aircraft this is so because the production of the f-16 aircraft under contract was a progression of continually more sophisticated and complex machines in that same vein the aircraft are interdependently priced and the final definitized price and any profit or loss thereon were dependent on risks that may not have existed or been discovered until delivery of the 480th aircraft accordingly it would have been difficult to make in after delivery of aircraft an accurate determination of the program year profit inasmuch as there then remained to be delivered the vast majority of aircraft called for under contract independent pricing factor in evaluating contract respondent suggests that four relevant facts and circumstances as set forth in sec_1 e ii income_tax regs are to be considered those factors concern whether there was separate delivery and or acceptance of aircraft the aircraft were independently priced there was a business_purpose for several or a single contract and there were various other customary commercial practices involving the production of aircraft respondent by grouping the factors together attempts to place independent pricing on par with other factorsdollar_figure however as decided in 90_tc_341 the independent pricing aspect is particularly significant respondent in an action on decision acquiescing in 90_tc_341 made the following comment about our emphasis on independent pricing in that case the court's undue emphasis on independent pricing restricts the application of the regulations in other cases and is not controlling for example in a situation in which there are significant time intervals between the delivery dates of items under a multi-unit contract the service is not precluded from asserting that the contract should be severed notwithstanding the absence of independent pricing action on decision date 1990_1_cb_1 the parties approach the independent pricing factor from differing perspectives respondent emphasizes that contract is funded on an annual basis and is more like an annual option contract respondent also points out that the number of aircraft under contract was at some point increased beyond the original respondent contends that these attributes make contract more like the option-type agreement referenced in sec_1 e viii income_tax regs which in relevant part provides if the number of items to be supplied is increased as by the exercise of an option or the issuance of a change order the supplying of such additional items generally results in the agreement being changed into several agreements see sec_1 e i the cross-reference indicates that subdivision viii is to be interpreted consistent with the facts_and_circumstances_test of sec_1 e ii income_tax regs petitioner contends that contract was a fixed-price incentive contract with a single pricing formula for the aircraft in question petitioner points out that the final price could not have been determined until after the 480th aircraft was delivered petitioner faced significant and continuing risks during the performance of contract that could have increased its costs and affected the projected profit of already delivered aircraft as the delivery of the last or 480th aircraft approached however the potential risk and the likelihood of such an occurrence were reduced as production and delivery of the aircraft approached the 480th unit the possibility and potential for significant impact from design and production problems must lessen we have no difficulty however finding that the aircraft to be manufactured under contract were interdependently priced contract imposed a binding obligation on the air force to fund successive program years except in the event that congress failed to appropriate funds or the air force terminated the contract for convenience or default the successive funding of each fiscal_year did not constitute a new order or exercise of an option in 838_f2d_1179 n fed cir the court explained the operation of a multiyear contract and the effect of funding as follows when the government enters into a multi-year procurement as here the negotiated terms apply to the full procurement whether or not funding has been approved for all years of the contract this contract like all governmental undertakings contains the panoply of clauses by which the government can terminate the contract or authorize the stepwise progression of its performance over its multi-year term these assorted termination rights do not relieve either the government or the contractor of its obligations as set forth in a multi-year contract that is not terminated otherwise rational multi-year and long-lead procurement would be impossible citation omitted a multiyear contract obligates the government to complete the funding for the entire contract absent a valid basis for canceling the contract the fact that the requirements for the years after the first year in a multi-year procurement are unfunded does not make a multi-year contract an option contract the contract binds the government to purchase the entire multi-year procurement quantity and to fund the successive program years beta systems v united_states cl_ct the claims_court also noted multi-year procurement contracts are in essence single indivisible entities as a result an equitable_adjustment following termination of a multi- year contract must be based upon the entire contract id n citation omitted respondent argues that the air force reserved a unilateral annual right to procure the next program year's projected requirements respondent's position overstates the government's rights with respect to multiyear contract the air force did not have the unlimited right to cancel any future year contract was a multiyear contract which could have ended if congress failed to fund the f-16 program or if a government determination was made that there was no need to acquire any remaining f-16's under the contract respondent also focuses and relies upon language in clin of contract which states items through are neither priced nor funded nor is the government under any obligation to subsequently acquire said items petitioner counters that the clin language denotes that like all petitioner also argues that the government may not cancel any part of a multiyear contract on the ground that the terms of the contract are disadvantageous citing appeal of varo inc b c a cch par big_number multiyear contracts was not fully funded at its inception and that the government retained the right to cancel unfunded portions of contract in certain circumstances we find petitioner’s interpretation to be correct and consistent with the analysis of the above-quoted cases holding that the government’s ability to cancel a multiyear contract is not discretionary but is limited to situations in which congress fails to appropriate funds for the goods ordered under the contract or the government no longer has a need for the goods ordered under the contract contract obligated the air force to fund each program year under the contract as long as congress continued to appropriate funds and the air force continued to need the f-16's ordered under contract if for example costs of petitioner’s performance dramatically declined during the term of contract the air force was not entitled to cancel contract or require petitioner to produce the remaining f-16's at a lower price the air force’s ability to cancel prior to full funding of all fiscal years was sufficiently limited as a matter of government contracting law so as to deplete the substance of respondent's claim that the funding of each successive fiscal_year was merely an increase in order quantity the air force did not have unqualified or unlimited legal power to cancel and the aircraft procured were interdependently priced one significant foundation of respondent’s argument on brief is the premise that the total number of f-16 aircraft and support equipment to be manufactured and delivered by petitioner under the contract was increased in annual increments by unilateral contract modifications this argument assumes that the contract modifications under which annual funding was added were change orders within the meaning of sec_1 e viii income_tax regs respondent's position is weakened by the fact that any change to a government contract without regard to its magnitude required a contract modification the act of modification by itself has no particular meaning and does not automatically place a long-term_contract within the influence of sec_1 e viii income_tax regs that section is more dependent upon whether each such addition increased the obligation for the number of aircraft ordered under the long-term_contract respondent also argues that the air force's rights under terms of a multiyear contract most closely resemble those of a priced option to acquire additional units the evidence does not support respondent's contention that contract was in effect a series of option contracts the parties to contract did not intend to enter into an option contract the cost benefits sought and obtained by the air force and petitioner under contract in part resulted from interdependent pricing of all the aircraft to be manufactured and delivered over the contract’s multiyear term it should be noted that respondent did not argue that the air force's right to terminate fully or partially for its convenience rendered the contract severable in that regard all government contracts irrespective of their timespan including multiyear contracts are subject_to termination for the government's convenience or for a party's default under termination conditions petitioner would be compensated based on prescribed terms set out in the contract and established legal requirementsdollar_figure in this regard all program years under contract were partially funded from inception as to long-lead funding and eoq items respondent's position does not adequately explain or account for the long-term funding aspects of contract additionally as of date congress had fully funded contract and cancellation for lack of funding was no longer a factor the question of severance of contract into four contracts by program year would not have become possible for tax reporting purposes until petitioner filed its tax_return due to the long-term nature of aircraft production the petitioner also points out that because the and program years were funded simultaneously in p00 respondent’s increase-in-order theory should logically result in severance into three contracts not four as respondent had determined contract_year would not be complete until the federal_income_tax reporting for the tax_year in part respondent’s theory relies on any right s the government may have had to cancel in that regard the government no longer possessed an ability to cancel for lack of funding when petitioner filed its return for the first year in which the decision to sever would have had any consequence to petitioner’s tax returns separate delivery and acceptance respondent also argues that the aircraft were delivered by program year and that each aircraft was separately delivered and accepted the regulations provide that separate delivery or separate acceptance of portions of the subject matter of a contract is a factor to be considered in deciding whether to sever sec_1 e iii income_tax regs separate delivery or acceptance does not by and of itself require severance example sec_1 e income_tax regs does not require severing by separate delivery and acceptance where there was a business reason for entering one contract rather than several contracts in 90_tc_341 we rejected severance of long- term contracts even though there was separate delivery under the contracts in question from the perspective of sierracin separate delivery was mitigated by the existence of interdependent pricing petitioner also notes that the majority of the aircraft produced under contract was delivered after all program years were fully funded and contract was at all times administered as one contract for aircraft petitioner also points out that if separate delivery per se justified severing then contract should be severed into contracts for separately delivered aircraft respondent contends that the air force and petitioner were required to establish target costs for each program year petitioner counters that the target costs were due to congress' annual appropriations and inability legally to obligate funds for future years the use of target costs and profits broken down by program years however had no bearing on petitioner’s ultimate profit upon completion of the contract which was determined solely by reference to the single target cost target profit and share line or ratio adopted for contract respondent also argues that the liquidation of progress payments as each aircraft was accepted supports the attempt to sever contract by program year respondent argues that the liquidation of progress payments under contract is evidence that each of the program years was independently priced liquidation of progress payments however would not enable petitioner to determine its profits on a program year basis with respect to each aircraft moreover by calculating the amounts liquidated for each aircraft identified to a program year petitioner would not have been able to determine its profits by aircraft or for a particular program year the parties argue about the relevance of example under sec_1 e income_tax regs respondent focuses on the fact that the submarine contractor was willing to enter into a contract to build one submarine for a minimal profit because a second submarine would produce substantial profit respondent contends that example contains a situation where the price is truly dependent whereas the price in contract at least initially was not respondent’s contention is factually flawed because the ultimate price for the aircraft was interdependent and petitioner did not agree to a fixed price for the first year only and or subsequently negotiate a price for later program years under contract petitioner also counters that respondent's argument is dependent on average pricing and that there is no mention in example of average pricing petitioner instead construes the key facts in example as being these agreements are the product of a single negotiation and that a reasonable business person would not have entered into the agreement to construct the first submarine for the price specified without entering into the agreement to construct the second submarine following through petitioner contends that all aircraft were priced in one single negotiation which resulted in one pricing formula for all aircraft no reasonable person would have agreed to build the first aircraft at the price implicit in contract without a binding agreement to build the remaining the record here supports petitioner’s reasoning on this point petitioner made several proposals for price depending on whether there would be multiyear or annual contracts in addition the air force and petitioner stood to enjoy meaningful cost savings under a multiyear contract as opposed to four annual contracts the parties next debate the significance of example of sec_1 e income_tax regs which presents an aggregation situation respondent argues that the price terms within contract are almost on all fours with the facts set forth in example petitioner counters that the most significant factor in example precluding aggregation of the two aircraft contracts is that in negotiating the price for the agreement b and t take into account the expected total cost of manufacturing the aircraft the risks and the opportunities associated with the agreement and all other factors that the parties consider relevant in such a manner that t would have entered into the agreement with the terms agreed upon whether or not t would actually enter into one or more additional production agreements sec_1 e example income_tax regs emphasis added we agree with petitioner’s analysis that neither the taxpayer in the example nor petitioner would have accepted the price terms agreed to in the multiyear contract as the basis for an annual commitment without the long-lead purchase and eoq savings petitioner would have been at a substantial cost disadvantage example instructs that two orders of goods are not interdependently priced if prices are determined independently for the two contracts in separate negotiations it follows that the existence of a single-price negotiation for all items ordered under a contract is a strong indicator that all items under the contract are interdependently priced as was the case with contract respondent in effect argues that in a fixed-price incentive contract where actual costs of any program year's requirements exceeded the point of total cost absorption for that program year profits realized in performance of other program years could be reduced respondent on brief asks us to find that the point of total cost absorption is when under share ratio set by the incentive price revision clause it is the point at which the costs have reach ed the ceiling cost and the profit of the contractor is being impacted and the contractor starts to incur a loss on the contract petitioner counters that the point of total cost assumption is the point at which the contractor bears of the cost overruns this point occurs before the contractor reaches the ceiling price in other words at the point of total assumption for every dollar of overrun the contractor's profit is reduced by a dollar the contractor however does not start to incur a loss on the contract until the contractor's costs exceed the ceiling price in addition whenever the contractor is overrunning the contract ie the contractor's costs exceed the target cost its profits are being impacted even prior to reaching the point of total cost assumption prior to reaching the point of total cost assumption however the contractor bears its share of the cost overrun as provided for by the share line in contract petitioner would have borne cents of every dollar of cost overruns up to the point of total cost assumption at which point it would have borne of the cost overruns citations omitted we agree with petitioner that the point of total cost assumption in a fixed-price incentive contract is determined by the relationship between the target cost the target profit and the share line contract had only one share line and accordingly only one point of total cost assumption thus respondent's argument is not borne out by the facts respondent has also asked us to find that under the provisions of contract as definitized by p00 when a final_determination is made if no single program year exceeds its ceiling then the profits on the other three program years would not be affected we agree with petitioner that respondent's requested finding is misleading because there is only one ceiling price and one incentive price revision for the entire contract there are no separate program year ceilings or price determinations in a similar vein respondent also argues that the dependency of price terms among the program years under the incentive provisions might be entitled to some weight in the determination to treat contract as several agreements if there was a significant probability that the cost overruns incurred in performance of a program year's requirements might reach the point of total cost absorption this argument must also fail because contract did not have separate points of total cost assumption for individual program years on the contrary petitioner faced very significant risks in performing contract because of the sophistication and integration aspects of the models of the f-16 to be produced an example of such a risk was the incident involving the cracks that developed in the bulkheaddollar_figure in addition petitioner relied upon numerous subcontractors many of whom manufactured complex parts it should also be noted that contract was the first multiyear procurement of a major weapons system and petitioner bore substantially more risk than it would have borne under four annual contracts petitioner necessarily assumed the risks of its subcontractors because petitioner would have incurred significant costs had a subcontractor failed to perform satisfactorily business_purpose respondent stipulated that both petitioner and the air force had valid business purposes for entering into a multiyear contract as opposed to four separate contracts there is no petitioner also cited the example involving sierracin corp which manufactured many of the transparencies used in the f-16's produced under contract petitioner went on to note that this court found that sierracin’s sylmar division was subject_to substantial risk in producing such transparencies 90_tc_341 question that relatively substantial savings were experienced through the multiyear feature of contract the cost savings constituted the air force’s principal motive for seeking a multiyear contract petitioner believed it could achieve substantially higher profit rates under a multiyear contract than it could otherwise achieve under four annual contracts petitioner also believed it could achieve substantially higher sales volume of the aircraft under the multiyear approach of contract petitioner’s agreement to a multiyear contract instead of continuing annual contract procurement was also dependent upon expectations that it would obtain increases in the sales volume of aircraft to customers other than the u s government finally petitioner viewed the multiyear form of procurement as providing stability to its f-16 production and operations over the term of a 4-year contract the customary business practices of the air force and petitioner respondent argues that in negotiating contract the air force and gendyn hereinafter the parties made a concerted effort to adjust the rates of periodic progress payments and liquidations so as to provide petitioner with the same economic results as it would have realized had contract been four separate procurement contracts petitioner argues that the air force and congress established that substantial cost savings would be accomplished using the multiyear form of procurement in place of the previous annual contracts petitioner hoped to benefit from this by earning a higher profit rate than it had earned under annual contracts petitioner concedes that the air force and petitioner tracked costs by program year and that each aircraft ordered was identified in connection with a program year petitioner also agrees with respondent that billing prices could be adjusted to reflect petitioner’s performance under contract petitioner however argues that it is equally clear that contract was one contract with one pricing formula and regardless of amounts advanced to petitioner during the course of the contract all aircraft ordered by contract were interdependently priced and petitioner’s profit was not determinable until contract was completed the customary business practices of the parties had not been to enter into multiyear contracts instead annual price negotiation and funding were the customary practice the parties retained some of the prior practices such as reliance on the annual government budget process the parties also departed significantly from the prior practices by their entry into a year commitment each side stood to benefit by the extended period and each exposed itself to certain risks by undertaking the long-term approach although the parties remained subject_to certain features of the annual appropriation process their long- term commitments in many respects changed the way they did business both petitioner and respondent make valid points concerning the business exigencies and customs but ultimately the air force and petitioner were subject_to a long-term_contract with interdependent pricing of all the aircraft deliverable under contract conclusion and summary--contract in the final analysis respondent asks that we focus on attributes of contract that represent only a few of the criteria contained in the regulations for deciding whether a long-term_contract should be severed or aggregated petitioner however meets the most significant as well as the majority of the regulatory criteria for its reporting the income and expenses for all years of contract as a single long-term_contract under ccm the main thrust of respondent's argument is that petitioner’s use of ccm to report the income and expenses of contract does not clearly reflect income unless the contract is severed into contracts each for the manufacture and delivery of aircraft as petitioner has shown however contract was a 4-year commitment for which pricing and resultant profit were dependent on the fabrication and delivery of all units it is true that each aircraft was individually delivered by petitioner and accepted by the air force and that completion of the contract was dependent upon annual congressional appropriations in sum and substance however this was a single multiyear contract for the delivery of aircraft financially and legally contract was no different from a long-term_contract to build a structure composed of parts in either event the contract would not be completed until the 480th part was completed and put in place or placed_in_service with the other parts to complete the delivery and or form the final structure in both situations the first last and parts in between bear on the profitability of the contract contract was a financial and technological continuum for a contract-year period instead of a series of 1-year contracts which take years each to complete it was a 4-year contract that took almost years to complete contract was a long- term contract of the type for which ccm is a permissible method we recognize respondent's argument that petitioner’s reporting of any profit on the first group of aircraft would be accelerated if contract were severed into four separate contracts however we do not find that petitioner in any manner distorted or abused ccm as a matter of principle we must accept that ccm permits deferral beyond that which would be permitted under the accrual_method we are unable to find that the delay alone in these circumstances prevented petitioner’s income from being clearly reported and reflected it may be that use of ccm per se does not clearly reflect income but it is a method that petitioner was entitled to use for the period under consideration congress for years after has practically banned the use of ccm for large contractors and limited its use to 2-year contracts for certain smaller contractors who meet specific requirements in that regard the legislative_history coupled with the structure of the post-1986 statute make it obvious that ccm was not believed to clearly reflect income in general that proscription however does not apply to the years before us in addition we are not confronted with the type of gross distortion discussed in ford motor co v commissioner t c pincite in that case the taxpayer deducted the total cost of structured settlements in the year the settlement was reached and made annual payments over an extended period of years far in excess of the period of deferral in this case also as earlier noted the difference between petitioner’s reporting and respondent's determination in terms of the amount of delay becomes nominal and then disappears as the deliveries approached the fourth program year of contract there was no difference between respondent's and petitioner’s approaches as they applied to the year other than the question of severance because in either case income and deductions would be reported for finally contract was fully funded before the first severed annualized reporting_period matured for tax reporting purposes accordingly under the regulation by which the question of severance and or aggregation of long-term_contracts is to be judged we find that respondent's determination that contract must be severed was without sound basis in law and or fact and thus was arbitrary or capricious ii should contract be treated as a long-term_contract and reported under the completed_contract_method respondent determined that contract is not a long-term_contract within the meaning of sec_1 a income_tax regs petitioner does not contend that contract qualified on its own as a long-term_contract nor does petitioner contend that the services performed under contract the msip contract were of benefit solely to contract instead petitioner argues that the services performed under the msip contract were incidental to and necessary for performance of contract and should be accounted for as part of contract under petitioner’s completed_contract_method of accounting even though contract is substantial and completely separate from contract petitioner seeks to treat contract as though it consisted of incidental indirect_costs attributable to a long-term_contract as described in various regulations cited below a long-term_contract is defined in sec_1 b i income_tax regs as a building installation construction or manufacturing contract which is not completed within the taxable_year in which it is entered into contract does not meet that definition contract provided for services under msip an engineering and development program viz it was in essence a contract for the performance of services petitioner’s argument in essence is that contract is incidental to and necessary for performance of contract petitioner relies on a labyrinth of related regulation sections involving ccm sec_1 a d i or i d iii a and d income_tax regs in support of its position petitioner contends that certain indirect_costs and expenses attributable to long-term_contracts including direct_labor_costs and direct_material_costs that are incidental to and necessary for the performance of a long-term_contract should be allocated to that contract based on the above regulations petitioner argues that respondent has sanctioned petitioner’s position by interpreting sec_1 d income_tax regs in a manner that would permit research expenses that are incidental to and necessary for the performance of a long-term production contract to be allocated to and accounted for with a long-term_contract petitioner directs our attention to the following language from g_c_m date citing sec_1 d x e income_tax regs income and expenses attributable to services that directly benefit or are performed by reason of a taxpayer's long-term_contract should be accounted for as part of the long-term_contract that is benefited and thus should be accounted for under taxpayer's method_of_accounting for the subject matter of the long-term_contract engineering and design costs that are incidental to and necessary for the performance of non-extended period long-term_contracts are allocable contract costs respondent counters that sec_1 d income_tax regs concerns extended period long-term_contracts and that neither contract nor contract fits within that category respondent also notes that the contracts would have qualified as extended period long-term_contracts under another regulation section but the referenced section is applicable for long-term_contracts entered into after date so that contract sec_2034 and sec_2038 do not qualify see sec_1 g d income_tax regs next respondent points out that sec_1 d income_tax regs is limited in application to those contracts to which sec_1 d income_tax regs applies finally respondent admits that after all of the above analysis there is an exception provided for in sec_1 d x e income_tax regs which section is applicable to all long-term_contracts respondent however contends that sec_1 d x e income_tax regs contains the further caveat that costs properly accounted for are not otherwise to be allocated in accord with the section formula the regulations and other authority cited by petitioner in support of treating contract as part of contract for ccm reporting are directed at specific income expenses and or costs which are incidental or inconsequential to a long-term_contract although the services performed under contract were necessary for the performance of contract respondent did not err by disallowing petitioner’s approach of treating contract as part of a long-term_contract for income_tax reporting purposes petitioner must fail here because contract is a separate and substantial agreement for which a separate_accounting is required contract as a separate contract is only partially related to contract petitioner reports its income for federal tax purposes under differing methods_of_accounting depending on the type of contract it is performing in that regard contract is not a long-term_contract and does not separately qualify for the completed_contract_method of tax_accounting as noted above the income and expenses attributable to services under contract are the substance of a separate and substantial contract for services separate and apart from contract and should not be treated as incidental or inconsequential to contract contract is a separately reportable contract and does not merely constitute indirect_costs and expenses attributable to a long-term_contract the regulations and g_c_m relied on by petitioner are not intended to reach the result petitioner seeks to reflect the foregoing an appropriate order will be issued
